DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner acknowledges the Information Disclosure Statements submitted on 06/08/2021 and 08/17/2021. It is the applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with a mountain of large data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work. Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Applicant filed and claimed this application as divisional of the application 16461384 (US Patent 11010983); however, this application does not claim only subject matter directed to an invention that is independent and distinct from that claimed in the application 16461384 (US Patent 11010983). Therefore this application does not constitute a divisional application. This application only constitutes a CON application of the listed above applications. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8, 10-12, 14-15 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-22 of U.S. Patent No. 11010983. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims 1-8, 10-12, 14-15 and 19-21 of this application are broader scope to claims 9-22 of U.S. Patent No. 11010983.
Instant Application claims 1-8, 10-12, 14-15, 19-21 
US Patent No. 11010983 claims 9-16, 21, 17, 18, 22, 19, 20

























1. A method of visually rendering a 3-D model of a tissue region to indicate a position and a facing direction of a catheter probe during a catheterization procedure, the method comprising:

determining said position and facing direction of a distal end of said catheter probe with respect to said tissue region; and

rendering said 3-D model to include a simulation of a first indicating mark, said first indicating mark being simulated in a position of a surface portion defined by said 3-D model, wherein the position is also located along an axis extending distally from said determined position and in said determined facing direction of said distal end of said catheter.
2. The method of claim 1, further comprising rendering said 3-D model to include a simulation of a second indicating mark, said second indicating mark being simulated in a position of a second surface portion defined by said 3-D model, wherein second surface portion occupies a closest surface position of said 3-D model to a predefined portion of said distal end of said catheter.

3. The method of claim 2, wherein the first indicating mark and the second indicating mark are rendered together as a single indicating mark when the determined position of the distal end indicates contact with a surface defined by the 3-D model.


4. The method according to claim 1, wherein at least one of the indicating marks is shaped and positioned to congruently match the corresponding 3-D model surface portion.

5. The method according to claim 1, wherein said 3-D model is rendered as viewed from a viewpoint from outside an organ comprising the tissue region.

6. The method according to claim 1, wherein said 3-D model is rendered as viewed from a viewpoint from within an organ comprising the tissue region.

7. The method according to claim 1, wherein said tissue region comprises a body lumen.

8. The method according to claim 1, wherein said 3-D model is rendered as viewed from a viewpoint offset to said distal end of said catheter probe.

10. The method according to claim 1, further comprising simultaneously presenting two or more views of said 3-D model, each viewed from a different viewpoint, the different viewpoints comprising a first viewpoint being inside an organ comprising said tissue region and a second viewpoint being outside said organ.
11. The method of claim 10, wherein both presentations include said first indicating mark.

12. The method according to claim 1, wherein at least one of indicating marks is simulated as an illumination of the 3-D model surface.

14. The method according to claim 12, wherein a center of said illumination is calculated according to a position and facing direction of the catheter probe relative to the tissue region.

15. The method according to claim 14, wherein the center of illumination is graphically presented by increased illumination intensity at a center of said beam.


19. The method according to claim 12, wherein said rendering comprises selecting a material appearance of a surface of said tissue region, said material appearance is simulated to be affected by the illumination.

20. The method according to claim 12, wherein said rendering comprises rendering said tissue region as at least partially translucent to said simulated illumination.

21. Apparatus for visually rendering a 3-D model of a tissue region to indicate a position and a facing direction of a catheter probe during a catheterization procedure, the apparatus comprising:
a non-transitory computer readable medium storing program instructions;
at least one hardware processor in communication with said non-transitory computer readable medium, that when said instructions are executed by said at least one hardware processor, said execution causes said at least one hardware processor to:
(a) determine said position and facing direction of a distal end of said catheter probe with respect to said tissue region; and
(b) render said 3-D model to include a simulation of a first indicating mark, said first indicating mark being simulated in a position of a surface portion defined by said 3-D model, wherein the position is also located along an axis extending distally from said determined position and in said determined facing direction of said distal end of said catheter.
1. A method of graphically presenting a 3-D model of a tissue region during a catheterization procedure, the method comprising:
estimating an estimated effect of said catheterization procedure on said tissue region;
calculating, based on said estimated effect, a shape, a size, and a position of a region to be marked on the 3-D model;
dynamically selecting and changing one or more material appearance property based on said estimated effect, wherein the changing of the at least one or more material appearance properties is in accordance with real time temperature estimation of the tissue region; and
dynamically rendering said 3-D model to present the estimated effect comprises using the selected material appearance properties across the region to be marked,
wherein said rendering comprises:
rendering a surface of said tissue region; and
dynamically rendering a marking on said surface, said dynamically rendering a marking on said surface including deforming said marking to match a surface contour of said surface.

9. A method according to claim 1 and wherein said dynamically rendering said 3-D model comprises rendering to indicate a position and a facing direction of a catheter probe during said catheterization procedure, the method comprising:
determining said position and facing direction of a distal end of said catheter probe with respect to said tissue region; and
wherein said dynamically rendering said 3-D model comprises dynamically rendering said 3-D model to include a simulation of said marking, said marking being simulated in a position of said surface portion defined by said 3-D model, wherein the position is also located along an axis extending distally from said determined position and in said determined facing direction of said distal end of said catheter.
10. The method of claim 9, further comprising rendering said 3-D model to include a simulation of a second indicating mark, said second indicating mark being simulated in a position of a second surface portion defined by said 3-D model, wherein second surface portion occupies a closest surface position of said 3-D model to a predefined portion of said distal end of said catheter.

11. The method of claim 10, wherein said marking and said second indicating mark are rendered together as a single indicating mark when the determined position of the distal end indicates contact with a surface defined by the 3-D model.

12. The method according to claim 10, wherein both said marking and said second indicating mark are shaped and positioned to congruently match the corresponding 3-D model surface portion.

13. The method according to claim 9, wherein said 3-D model is rendered as viewed from a viewpoint from outside an organ comprising said tissue region.

14. The method according to claim 9, wherein said 3-D model is rendered as viewed from a viewpoint from within an organ comprising said tissue region.
15. The method according to claim 9, wherein said tissue region comprises an inner surface of a body lumen.

16. The method according to claim 9, wherein said 3-D model is rendered as viewed from a viewpoint offset to said distal end of said catheter probe.

21. The method according to claim 9, further comprising simultaneously presenting two or more views of said 3-D model, each viewed from a different viewpoint, the different viewpoints comprising a first viewpoint being inside an organ comprising said tissue region and a second viewpoint being outside said organ.

17. The method according to claim 9, wherein said marking is simulated as an illumination of said 3-D model surface.


18. The method according to claim 17, wherein a center of said illumination is calculated according to a position and facing direction of said catheter probe relative to said tissue region.

22. The method according to claim 18, wherein the center of said illumination is graphically presented by increased illumination intensity at a center of a beam of said illumination.


19. The method according to claim 17, wherein said selected material appearance properties is simulated to be affected by said illumination.

20. The method according to claim 17, wherein said rendering comprises rendering said tissue region as at least partially translucent to said simulated illumination.

23. The method according to claim 9, further comprising also presenting a view of a cross-section of a tissue depth.
24. A method according to claim 1, wherein said marking comprises an indicating marker to be graphically presented over said 3-D model of said tissue surface during said catheterization procedure using a catheter probe, the method comprising:
determining said region over said 3-D model; and
wherein said deforming comprises deforming said indicating marker to obtain a deformed indicating marker that congruently matches a shape defined by said 3-D model across said region at a plurality of positions; and
wherein said dynamically rendering said 3-D model comprises dynamically rendering said 3-D model into an image including said deformed indicating marker by generating an image of said 3-D model covered by said deformed indicating marker across said region defined by said plurality of positions.




Avisar (US 20150254422), at least in pars. [0014], teaches a display for displaying, to a user, the simulated medical procedure including showing the user tool image dynamically interacting with the realistic dynamic images of the one or more organs… [0131, 0134], create approximate renditions of the surgical site, or, other system that simulates noninvasive procedures such as endoscopic, vascular and similar procedures, where the surgeon/operator interfaces the organism with a camera that has its own visual characteristics that are defined and limited by the camera specification and are very different from the visual characteristics of the bare and direct eyes view of the open/classic surgeon's where the surgeon interacts with the organism with direct sense of his eyes. However, realistic “life-like” rendering presents a surmountable task due to the complexity of the properties of the living biological tissues. In order to create such high degree of realism, the Surgical Theater includes a Real Image Generator add-on (RIG): a visual system where patient-specific images of the surgical site, together with surrounding tissues, is realistically presented and can be manipulated in this all-purpose manner.
Zand (US 20150282749), at least in pars. [0057, 0059], teaches small micro-camera endoscope that is inserted into the proximal end of a working channel of a traditional colonoscope and passed to the distal end of the colonoscope. The camera may be integrated into a flexible cannula and may be a single use or limited lifetime device. In another embodiment, the secondary imaging system comprises a fiberoptic imaging bundle that is inserted into the proximal end of a working channel and passed distally. The proximal end of the imaging bundle is coupled to a camera. In another embodiment the proximal end of the imaging bundle is coupled to an image intensifier which is coupled to a camera… there is an indicator mark of a crosshair overlaying in the camera’s FOV.
Fish (US 20110144524): at least in Abstract and Figs. 8, teaches rendering 3D model with displaying characteristics of target tissue during an ablation procedure… Displaying a visual representation indicative of at least one of a predicted depth of a lesion in the target tissue, a predicted temperature of the target tissue, and a likelihood of steam pop of the target tissue for the time period.
He (US 20170281281), teaches visually displaying tissue-probe interaction in a medical procedure, receiving data interaction indicating interaction between an intra-body probe and body tissue region, interaction data are associated to position within the tissue region, associating the interaction data with geometry/shape and rendering the geometrical data.
Voth (US20170098055), teaches create a three-dimensional (3D) texture map including a plurality of voxels each having a tissue necrosis value; increment the tissue necrosis values to generate a total tissue necrosis value for each voxel; render lesion on the geometric surface model based on the total tissue necrosis values; and display the geometric surface model and the rendered lesion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Zino (US 20120116210): at least in par. [0017],teaches graphical effect of the distortion may be similar to the sort of protruding bump that is observed when a stick is pushed against an elastic cloth. Alternatively, the distortion may be visualized from the inside of the heart chamber as a vertex recessed in the simulated surface (i.e., a depression)… the distortion may use coloring and/or shading to indicate the force between the catheter and the intra-body tissue, where different colors or shadings correspond to different force levels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC N DOAN/Examiner, Art Unit 2619